THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  September 30, 2020



In the Court of Appeals of Georgia
 A20A0831. WILLIAMS v. THE STATE.

      HODGES, Judge.

      Following a jury trial, the Superior Court of Pickens County entered a

judgment of conviction against Ulysses Williams for four counts of armed robbery

(OCGA § 16-8-41), two counts each of theft by taking (OCGA § 16-8-2) and

possession of tools for the commission of a crime (OCGA § 16-7-20), and one count

each of kidnapping (OCGA § 16-5-40) and entering an automobile (OCGA § 16-8-

18). Williams appeals from the trial court’s denial of his motion for new trial, arguing

that he received ineffective assistance of trial counsel and that the evidence was

insufficient to support his convictions for one count of theft by taking, one count of

possession of tools for the commission of a crime, and entering an automobile.

Finding no error, we affirm.
      Viewed in a light most favorable to the jury’s verdict of guilt,1 the evidence

revealed that Williams and two others entered a Verizon store in Jasper, Pickens

County, on October 3, 2015. The three men were wearing sunglasses and wigs, and

one of them displayed what appeared to be a handgun. One of the assailants locked

the door to the store, and the three robbers forced the two Verizon employees in the

store to a back room, instructed the manager to open the safe containing the store’s

stock of mobile telephones, and then zip-tied the employees. After the assailants took

a deposit bag, telephones, and other merchandise, they took one employee’s car keys.

Unable to drive that employee’s manual transmission vehicle, the robbers quickly

returned and took the other employee’s keys to his 2007 Toyota Yaris. They again left

the scene, but authorities were able to track their movements by a GPS system hidden

within the stolen telephones. The robbers abandoned the Yaris and took another

vehicle, but were apprehended shortly thereafter. Surveillance footage revealed that

one of the robbers was wearing camouflage pants, and Williams was discovered

wearing camouflage pants. During a recorded interview with law enforcement

officers, Williams admitted that he participated in the crimes.



      1
          See, e.g., Issa v. State, 340 Ga. App. 327 (796 SE2d 725) (2017).

                                           2
      A Pickens County grand jury indicted Williams for four counts of armed

robbery, two counts each of aggravated assault, kidnapping, false imprisonment,

possession of tools for the commission of a crime, and theft by taking, and one count

of entering an automobile.2 Following the dismissal of certain charges during trial,

the jury found Williams guilty of each remaining charge.3 The trial court denied

Williams’ motion for new trial,4 and this appeal followed.

      1. Williams first contends that he received ineffective assistance of trial counsel

in view of counsel’s failure to object to an FBI agent’s testimony that he heard

Williams “confess” to the armed robbery of the Verizon store during a recorded

interview that had been played for the jury. We are not persuaded.

      To demonstrate ineffective assistance of trial counsel, Williams “must show

both that his counsel’s performance was deficient and that the deficient performance



      2
        During trial, the State moved, and Williams agreed, to dismiss by order of
nolle prosequi the two aggravated assault counts, one count of kidnapping, and the
two false imprisonment counts.
      3
          The trial court severed Williams’ trial from the trials of his co-defendants.
      4
        Although it denied Williams’ motion for new trial, the trial court merged
certain of Williams’ convictions. Relevant to this case, the trial court vacated
Williams’ conviction for theft by taking, noting that it “is necessarily included in
Count Thirteen [entering an automobile].”

                                            3
so prejudiced him that, but for the deficiency, there is a reasonable probability that

the outcome of the trial would have been different.” (Citation and punctuation

omitted.) Ward v. State, 353 Ga. App. 1, 5 (2) (836 SE2d 148) (2019). To that end,

“decisions regarding trial tactics and strategy may form the basis for an

ineffectiveness claim only if they were so patently unreasonable that no competent

attorney would have followed such a course.” (Citation and punctuation omitted.)

Walker v. State, 349 Ga. App. 188, 193 (4) (825 SE2d 578) (2019); see also Brown

v. State, 321 Ga. App. 765, 766-767 (1) (743 SE2d 452) (2013). Indeed, “[s]ubstantial

latitude is given during judicial review of trial counsel’s decisions regarding trial

strategy.” (Citation and punctuation omitted.) Kay v. State, 306 Ga. App. 666, 671 (5)

(c) (703 SE2d 108) (2010). “The failure to object to seemingly objectionable

testimony may be trial strategy, by avoiding an objection that would draw the jury’s

attention to the statement.” (Citation and punctuation omitted.) Id.

      Here, during the testimony of the FBI agent, the State introduced into evidence

a recording of Williams’ third interview.5 Thereafter, at the conclusion of the State’s

direct examination of the agent, the following exchange transpired:

      5
       Although Williams gave two prior recorded interviews, the recordings did not
contain any sound due to a recording error. As a result, these interviews were not
played for the jury.

                                          4
      Q: One last question. I know the audio — I don’t know if it’s the
      recording room at the sheriff’s office or this courtroom or how we’re
      having to do it, so it’s not really clear. Did I hear in the video that Mr.
      Williams confesses to the armed robbery of Verizon on October 3,
      2015?


      A: Yes, sir, he did.


(Emphasis supplied.) Trial counsel did not object to the State’s question. Immediately

thereafter, the State completed its questioning of the agent, Williams and the State

confirmed that neither had any additional questions for him, and the agent was

excused. The trial court then excused the jury for a lunch break. After the lunch

break, but before the jury returned, the trial court noted that the State’s question

called for a conclusion, that the question was “probably improper,” that Williams’

statement “might be an admission but it would not be a confession,” and admonished

the State “to be careful about asking those kinds of questions.”6

      During the hearing on Williams’ motion for new trial, trial counsel

acknowledged that he did not object to the State’s question, but testified that



      6
        During the trial court’s admonition, it asked Williams’ trial counsel why he
did not object to the statement. Trial counsel replied that he did not object “because
the video [of Williams’ interview] had already been played. . . .”

                                          5
Williams’ statement had already been played for the jury and that he would not

generally “draw attention to something that — or give something undue attention by

drawing an objection to it if it is not something that is really damaging.” Similarly,

he testified that “sometimes drawing . . . further attention to it does more damage than

just letting it pass by.” Furthermore, he stated that, while he recognized the value of

limiting instructions, he felt that such instructions could “belabor the point” and that

“this was not a case where [he] thought [a limiting instruction] was warranted. . . .”7

Trial counsel also specifically noted that he made a strategic decision not to object

to the State’s question.

      Here, Williams argues that trial counsel should have objected to the FBI

agent’s testimony because the jurors should have decided whether Williams “admitted

to participation with an affirmative defense or confessed to committing a crime”;

instead, Williams asserts, the agent “made that determination for them, entering the

domain of the jury, whose right and duty it is to [form] its own conclusions.”

However, in view of the foregoing, we conclude that Williams has failed to carry his

      7
        The trial court agreed, indicating it was “not sure” that a corrective instruction
“would have been a good idea based on the circumstances.” Moreover, the trial court
observed that it did not “think the jury knows the difference” between an admission
and a confession and characterized it as a “difference without distinction for purposes
of the jury. . . .”

                                            6
burden to demonstrate deficient performance by his trial counsel. See Brown, 321 Ga.

App. at 767 (1) (finding that defendant could not “overcome the strong presumption

that his trial counsel’s decision not to object was a matter of reasonable trial

strategy”); Kay, 306 Ga. App. at 671 (5) (c); see also Davis v. State, 290 Ga. 584, 587

(2) (b) (723 SE2d 431) (2012) (“In determining what constitutes ineffective

assistance, a critical distinction is made between inadequate preparation and unwise

choices of trial tactics and strategy.”) (citation omitted). Accordingly, Williams has

not shown that he received ineffective assistance of trial counsel. Therefore, this

enumeration is unavailing.

      2. Williams next argues that the evidence was insufficient to support three of

his ten convictions: one count of theft by taking, one count of possession of tools for

the commission of a crime, and entering an automobile.8 Although we consider each

argument in turn, we find that none are meritorious.

      On appeal from a criminal conviction, the evidence must be viewed in
      the light most favorable to the verdict, and the appellant no longer
      enjoys the presumption of innocence; moreover, an appellate court does
      not weigh the evidence or determine witness credibility but only

      8
        Williams does not contest the sufficiency of the evidence for his remaining
convictions, including four counts of armed robbery for which he was sentenced, as
a recidivist, to four concurrent terms of life without parole.

                                          7
      determines whether the evidence is sufficient under the standard of
      Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LEd2d 560 (1979)).
      As long as there is some competent evidence, even though contradicted,
      to support each fact necessary to make out the State’s case, the jury’s
      verdict will be upheld.


(Citation omitted.) Best v. State, No. A20A0418, 2020 Ga. App. LEXIS 400, at *5 -

*6 (1) (Ga. App. June 26, 2020).

      (a) Count 11 - Possession of Tools for the Commission of a Crime. Williams

first contends that the evidence was insufficient to convict him of possession of tools

for the commission of a crime because the State failed to present any evidence that

wigs are “commonly used” in the commission of crimes. “A person commits the

offense of possession of tools for the commission of crime when he has in his

possession any tool . . . or other device commonly used in the commission of

burglary, theft, or other crime with the intent to make use thereof in the commission

of a crime.” OCGA § 16-7-20. In this case, the State indicted Williams for possessing

wigs, “commonly used in the commission of [crimes] with the intent to make use of

said tool in the commission of said crimes. . . .” Evidence adduced at trial indicated

that Williams wore a wig during the Verizon robbery and that the wig was recovered

following his apprehension.

                                          8
      The import of Williams’ argument is that some direct evidence, perhaps from

an expert witness, must be introduced in each case to demonstrate the commonality

with which a wig — or, for that matter, any other “tool” — is generally used during

criminal activity. This is not so. To the contrary, “[i]n the vast majority of cases

construing [OCGA § 16-7-20], whether a tool is commonly used in the commission

of a crime is within the ken of the average juror.” (Citation and punctuation omitted.)

Kenemer v. State, 329 Ga. App. 330, 333 (765 SE2d 21) (2014). For example,

relevant to this case, our law is replete with examples of wigs being used during the

commission of various theft crimes, including armed robbery. See Skipper v. State,

314 Ga. App. 870, 870-871 (1) (726 SE2d 127) (2012) (defendant wore “a red and

black wig” during armed robbery); Williams v. State, 295 Ga. App. 639, 640-641 (673

SE2d 30) (2009) (defendant wore a wig during armed robbery); Yisrael v. State, 294
Ga. App. 222, 223 (668 SE2d 849) (2008) (defendant wore “a blond wig” during

armed robbery); Williams v. State, 253 Ga. App. 458, 459 (1) (559 SE2d 516) (2002)

(defendant “wore a dreadlock wig” during armed robbery); see also Kennon v. State,

232 Ga. App. 494, 496 (3) (502 SE2d 330) (1998) (finding that “sledgehammer, ax,

bolt cutters, crowbar, wire cutters, and the pair of gloves shown in evidence satisfy

the first element as they are commonly used in the commission of . . . crimes”).

                                          9
Therefore, we conclude that “it was well within the jury’s ability to determine . . .

whether the [wigs] were commonly used in the commission of a crime, and whether

[Williams] had the necessary intent to use [one] in that manner.” (Punctuation

omitted.) Kenemer, 329 Ga. App. at 334; see also Sutton v. State, 338 Ga. App. 724,

726 (1), n. 5 (791 SE2d 618) (2016) (concluding that “jurors were entitled to use their

own knowledge and experience” to determine whether certain items, including a dark

knit hat, could be considered tools for the commission of a crime); Thompson v. State,

237 Ga. App. 91, 92 (1) (514 SE2d 870) (1999) (finding that jury could conclude that

items found in defendant’s vehicle, including ski mask and gloves, were tools used

in the commission of a crime). Accordingly, this argument fails.

      (b) Count 13 - Entering an Automobile. Next, Williams asserts that there was

insufficient evidence of his intent to commit a theft in order to convict him of

entering an automobile. A person commits the crime of entering an automobile if he

“enter[s] any automobile or other motor vehicle with the intent to commit a theft or

a felony. . . .” OCGA § 16-8-18. Here, the State alleged that Williams unlawfully

entered “a 2007 Toyota Yaris, an automobile, . . . with the intent to commit a theft.”

The evidence demonstrated that Williams and his confederates took the Yaris owner’s

keys in order to steal the Yaris as part of their effort to flee from the robbery. We find

                                           10
no error. See Williams v. State, 255 Ga. App. 775, 776 (566 SE2d 477) (2002)

(finding that, in merger issue, evidence that defendant “entered the auto and stole it

. . . was enough to establish the offense of entering an auto”); cf. Woods v. State, 275
Ga. App. 340, 345 (3) (620 SE2d 609) (2005).

      (c) Count 15 - Theft by Taking. Finally, Williams argues that the State failed

to present sufficient evidence of the value of the 2007 Toyota Yaris to support his

felony sentence for theft by taking. However, in its order denying Williams’ motion

for new trial, the trial court vacated Williams’ conviction for Count 15 because it “is

necessarily included in Count Thirteen [entering an automobile].” Accordingly,

Williams’ argument concerning the sufficiency of the evidence as to Count 15 is

moot. See, e.g., Gebhardt v. State, 307 Ga. 587, 591 (2) (837 SE2d 318) (2019)

(noting, in parenthetical, that “a defendant is not ‘convicted’ on counts that are

vacated . . ., and challenges to the sufficiency of evidence to support those

non-existent convictions are moot”); Anderson v. State, 299 Ga. 193, 196 (1), n. 4

(787 SE2d 202) (2016).

      In sum, we conclude that Williams has not satisfied his burden to demonstrate

ineffective assistance of trial counsel. We further conclude that the evidence was

sufficient to convict Williams beyond a reasonable doubt of the two crimes properly

                                          11
challenged in this appeal — Count 11 (possession of tools for the commission of a

crime) and Count 13 (entering an automobile). Therefore, we affirm the trial court’s

order denying Williams’ motion for new trial.

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.




                                        12